Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Status
 Applicants’ response of August 30, 2022, to the non-final action mailed March 4, 2022, has been entered.  No claims have been amended, claims 1-69, 71-74, 76-78, 81-82, 84-106, 109-110, 112-118, and 120-162 have been cancelled, and no claims have been newly added.  Accordingly, claims 70, 75, 79, 80, 83, 107, 108, 111, 119, and 163-166 are pending and under current examination.

Response & Maintained Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
	Claims 70, 75, 79, 80, 83, 107, 108, 111, 119, and 163-166 remain rejected, in modified form, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Abbott et al. (Pub. No.: US 2011/0189287; Pub. Date: Aug, 4, 2011), Myers et al. (Pub. No.: US 2007/0122455; Pub. Date: May 31, 2007), and Bockman et al. (Patent No.: 6,165,514; Pub. No.: Dec. 26, 2000) for reasons of record.
The amended claims recite a microsheet comprising: a nanoscale polymer layer having a wound active agent incorporated therein, wherein said wound active nanoscale polymer layer is a polyelectrolyte multilayer comprising alternating layers of at least one positively charged polyelectrolyte and at least one negatively charged poly electrolyte; and a water soluble sacrificial polymer layer from about 1 pm thick to about 10,000 µm thick adjacent to said nanoscale polymer layer, said sacrificial polymer layer having a second wound active agent incorporated therein, and wherein said first wound active agent is selected from the group consisting of a silver ion, a silver ion salt and a silver ion nanoparticle and said second  wound active agent is a metal ion antibiofilm agent selected from the group consisting of a gallium ion, a gallium ion salt, a gallium ion nanoparticle, and a gallium alloy, and wherein said metal ion antibiofilm agent is provided in an amount effective to inhibit biofilm formation.  
Regarding claims 70, 75, 111, 119, and 163-166 Abbott discloses a wound dressing medical article comprising a polymer multilayer of sequential and repeat application of layers comprising at least one wound active agent having a thickness of from about 1 nm to 500nm, wherein the at least one wound active agent includes antimicrobial silver in the form of silver nanoparticles or ionic silver incorporated into the polymer multilayer [0056], [0057], [0075] and [0076], wherein the polymer multilayer includes repeat polymer multilayers formed by the alternating addition of anionic and cationic polyelectrolytes [0076] including wherein the layers comprises PEG or polyacrlyic acid  ([0217], [0279, and [0212]), wherein the release rate of the antimicrobial silver is in an amount about 0.1 to 0.5 µg/cm2 a day [0053],  with a load of between 0.01and 500 µg/cm2  [000052] and [0056] which means that release rate can be over at least 2  or over 30 days, wherein the nanoscale polymer with active agent  deposited on a support, wherein said support comprises am active agent such as antimicrobial silver [0052] that is  water  soluble [0044],is from about 1 micrometer to 10 mm thick [0046], and comprises polyvinyl alcohol [0044] and wherein the microsheet has a compliance from 3kPa to 5GPA [0042] and the support layer has the Young’s modulus of 1-600kPA and preferably about 10-100kPa for mechanical properties equivalent to biological tissue [0227], the limitation of a the Young’s modulus overlapping the range of 0.1 to 10GPa is met.
The polymeric support of Abbott that is water soluble and made up of polyvinyl alcohol with antimicrobial silver active agents is equivalent to the instantly claimed  water soluble sacrificial layer 
But Abbott does not disclose the limitation wherein the sacrificial polymer layer has a thickness variation of less than 20% of the average thickness when measured in the cross section or wherein the second wound active agent is gallium ion or gallium alloy.

However in the same field of endeavor of water soluble thin films made out of polyvinyl alcohol [0063] for use on the surface of the skin or a wound [0154], Myers discloses wherein the  films are uniform ([0007], [0102], [0136]).  A uniform film includes a uniform thickness of a film with no desired variation in the thickness throughout the film.  This meets the limitation of less than the sacrificial polymer layer has a thickness variation of less than 20% of the average thickness when measured in the cross section.  

Additionally, in the same field of endeavor as wound healing medical articles (abstract) such as bandages or wound coverings to promote healing (column 8 lines 41-54), Bockman discloses wherein the composition includes gallium in salt forms such as gallium nitrate, gallium chloride, gallium fluoride etc., coordinated gallium ions (column 6 lines10-30) in a therapeutic range of 1.0 to 150 µM (column 9 lines 40—50).  The therapeutic range of Bockman encompasses the range found disclosed in the instant specification effective to inhibit biofilm formation (instant specification Figure 51).  



Regarding claim 79, Abbott discloses wherein the positively charged polyelectrolye is selected from poly(L-lysine), poly(ethylene imine), and poly(allylamine hydrochloride) [0019].

Regarding claim 80, Abbott discloses wherein the negatively charged polyelectrolye polyglutamic acid [0019].
Regarding claim 83, Abbott discloses wherein the active agent is dispersed in the polymer multilayer [0043].
Regarding claims 97, 107, and 108, Abbott discloses wherein the alternating cationic and anionic polyelectrolytes are sequentially and repeatedly layered [0019] wherein specific embodiments include at least 4 alternating layers with wound active agent [0128] and [0129]; wherein the cationic polymer includes poly acrylic acid [0131]; wherein the definition of wound active agent includes anti-infective agents such as ionic silver or silver nanoparticles  [0075].  Each set of repeating agents  are structurally the same as a wound active nanoscale polymer layer and a second polymer layer adjacent to said wound active nanoscale polymer layer, accordingly the limitations are met. 


It would have been prima facie obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Abbott to include multiple wound active agents in a nanoscale polymer matrix comprising a wound dressing medical article comprising a polymer multilayer of sequential and repeat application of layers the alternating addition of anionic and cationic polyelectrolytes [0076], wherein the positively charged polyelectrolye is selected from poly(L-lysine), poly(ethylene imine), and poly(allylamine hydrochloride) [0019] and the negatively charged polyelectrolye is polyglutamic acid [0080]; wherein specific embodiments include at least 4 alternating layers with multiple wound active agents ([0056], [0128], and [0129]); wherein the cationic polymer includes poly acrylic acid [0131]; wherein the definition of wound active agent includes anti-infective agents such as ionic silver or silver nanoparticles  [0075] or alternatively wherein the nanoscale polymer with active agent  deposited on a support, wherein said support is from about 1 micrometer to 10 mm thick [0046] and wherein said support comprises a polymeric support [0052] comprising soluble polyvinyl alcohol [0044] as a matter of design choice, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention.  Said design choice amounting to combining the prior art elements according to known methods to yield predictable results.  One of ordinary skill in the art would be motivated to do so and have a reasonable expectation of success because Abbott had already disclosed each of these alternatives for a multilayered wound care article.  It would have only required routine experimentation to modify the disclosure of Abbot to meet each of the claimed limitation of the nanoscale multilayer polymer wound care medical article. 

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Abbott et al. and Myers et al. for the water soluble polyvinyl alcohol film layer to be uniform as disclosed by Myers in the wound dressing medical article comprising a polymer multilayer of sequential and repeat application of layers comprising at least one wound active agent, wherein the wound active agent is an antimicrobial incorporated into the polymer multilayer [0056], [0057], [0075] and [0076] as disclosed by Abbott as a matter of combining prior art elements according to known methods to yield predictable results as instantly claimed with a reasonable expectation of success, at the time of the instant invention.  One of ordinary skill in the art would be motivated to have a uniform thickness in order to have a uniform dissolution rate, uniform contact to a surface, a homogenous presence of a drug or agent that might be present in the support, and a uniform stability/strength throughout the substrate layer.  One who would have practiced the invention would have had a reasonable expectation of success because Abbott had already disclosed wound dressing medical article comprising a support layer comprising dissolvable polyvinyl alcohol, while Myers provided guidance with respect to the water soluble polyvinyl alcohol layer being uniform.  It would have only required routine extermination to modify the method of Abbott for a uniform thickness of the support layer as required by the instant claims.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Abbott et al., Myers et al., and Blockman et al.  to include  gallium ion salt in the sacrificial support layer as disclosed by Blockman as a simple substitution of one active agent for another with a reasonable expectation of success in the wound dressing medical article comprising a polymer multilayer of sequential and repeat application of layers comprising at least one wound active agent, wherein the wound active agents include antimicrobials incorporated into the polymer multilayer [0056], [0057], [0075] and [0076] as disclosed by Abbott as a matter of combining prior art elements according to known methods to yield predictable results as instantly claimed with a reasonable expectation of success, at the time of the instant invention.  One of ordinary skill in the art would be motivated to use the combination of silver ions and gallium as silver ions is a wound active agent that acts as an antimicrobial as disclosed by Abbott [0056] and the gallium disclosed by Blockman has been found to mimic the beneficial biological effects of TGFB beta, without the detrimental effects which inducing the synthesis of new matrix components in a manner that stimulates natural, normal conditions of repair, healing and augmentation of tissue as evidenced by Blockman (column 5 lines 35-45, column 4 line 61 through column 5 line 3, column 7 line 17-35).  One who would have practiced the invention would have had a reasonable expectation of success because Abbott had already disclosed wound dressing medical article comprising a polymer multilayer of sequential and repeat application of layers comprising at least one wound active agent, wherein the wound active agent includes antimicrobials such as silver incorporated into the polymer multilayer, and wherein the sacrificial layer additionally comprises an active while Blockman provided guidance with respect to the addition a gallium ion salt to a medical dressing for tissue healing.  It would have only required routine extermination combine prior art elements according to known methods by including the gallium salt in the sacrificial layer as a simple substitution of one wound active for another as required by the claimed invention.
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of the claimed invention.
Response to Arguments:
To the extent that Applicants’ arguments are pertinent to the rejection, they are addressed as follows: 

Response to arguments:
	To the extent that Applicant’s  arguments are pertinent to the standing rejection they are addressed as follows: 
	Applicant traverses the 103 type rejection arguing that none of the references disclose a sacrificial layer containing gallium ion, gallium ion salt gallium ion nanoparticle and gallium alloy.  Additionally, the refences do not disclose the gallium containing sacrificial layer adjacent to a nanoscale polymer layer containing antimicrobial silver.  


	Applicant’s arguments have been fully considered, but not found persuasive.  Abbott discloses a multilayer wound healing  compositions comprising polyelectrolyte polymer multilayer comprising a wound active agent, an a water soluble material between the polymer multilayer and the support [0056] wherein the wound active material is antimicrobial silver  nanoparticles, additionally Abbott discloses a solid support wherein the polyelectrolyte multilayer is  deposited on a first surface of the solid support [0056], wherein the water soluble material between the polyelectrolyte multilayer and support is  the water soluble polymer polyvinyl alcohol [0247].  Polyvinyl alcohol is the instantly claimed sacrificial polymer as recited in instant claim 163.  The water soluble polymer polyvinyl alcohol material between the multilayer polyelectrolyte and the solid support reads on the instantly claimed sacrificial layer.   However, Abbott does not disclose the polyvinyl alcohol sacrificial polymer layer comprising the second wound active agent gallium.   However, in the same field of endeavor as wound healing medical articles (abstract) such as bandages or wound coverings to promote healing (column 8 lines 41-54), Bockman discloses wherein the composition includes gallium in salt forms such as gallium nitrate, gallium chloride, gallium fluoride etc., coordinated gallium ions (column 6 lines10-30) in a therapeutic range of 1.0 to 150 µM (column 9 lines 40—50).   One of ordinary skill in the art would be motivated to use the combination of silver ions and gallium as silver ions is a wound active agent that acts as an antimicrobial as disclosed by Abbott [0056] and the gallium disclosed by Blockman has been found to mimic the beneficial biological effects of TGFB beta, without the detrimental effects which inducing the synthesis of new matrix components in a manner that stimulates natural, normal conditions of repair, healing and augmentation of tissue as evidenced by Blockman (column 5 lines 35-45, column 4 line 61 through column 5 line 3, column 7 line 17-35).

	Thus, the rejection is maintained for reason of record and foregoing discussion.

Conclusion
No claims are allowed.
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617